Citation Nr: 1431698	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income was properly calculated for purpose of determining his annual non-service connected disability pension rate since January 1, 2011.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  





INTRODUCTION

The Veteran served on active duty from June 1966 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in St. Paul, Minnesota.  In that decision, the PMC continued the Veteran's $237 a month improved nonservice-connected disability pension award, effective January 1, 2011 based on information received from a Social Security Administration (SSA) data match indicating that he was continuing to receiving $8,976 annual income from SSA benefits.   

In statements dated August 8 and 16, 2011, the Veteran indicated that he wished to withdrawal his claim as to whether his countable income was properly calculated for the purpose of determining his annual nonservice-connected disability pension rate.  In December 2011, the RO interpreted the Veteran's statements as a request to reinstate the claim.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  As noted by the Veteran's representative in the May 2014 appellate brief, additional information and evidence has been associated with the Veteran's electronic claims file since the issuance of the July 2011 statement of the case.  The Veteran's representative waived initial consideration of the newly obtained information and evidence.  Accordingly, the Board has reviewed and considered the newly obtained evidence in this adjudicating the claim on appeal.  See 38 C.F.R. § 20.1304 (2013).

The Veteran's statements of record, to include one dated August 16, 2011, have raised the issue of waiver of overpayment; however, there is no indication that the issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. In a June 1998 rating decision, the Los Angeles Regional Office (RO) granted entitlement to improved non-service connected disability pension, effective May 1, 1997.

2. Since November 2009, SSA data matches have indicated that the Veteran became entitled to monthly benefit payments of $707 from April 2008, $748 from December 2008, $775 from December 2011, $778 from December 2012, and $800 from December 2013.

3. Since January 1, 2011, the PMC has properly calculated the Veteran's countable income in order to assess his improved nonservice-connected disability pension rate based on SSA data match findings and other verifying documents. 


CONCLUSION OF LAW

The assessments of the Veteran's improved nonservice-connected disability pension benefit since January 1, 2011, due to SSA retirement income are proper.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was met in a November 2009 letter to the Veteran.

As will be explained, since January 1, 2011, the Veteran has had reported and unreported income in the form of monthly SSA retirement benefits in the amounts of $748 from December 2008, $775 from December 2011, $778 from December 2012, and $800 from December 2013.  In a February 2010 decision, the PMC reduced the Veteran's monthly VA disability pension benefit retroactively, effective June 1, 2008, as SSA data match indicated that he had been in receipt of monthly SSA retirement income since that time.  As noted, in the April 2011 decision on appeal, the PMC continued the reduction of his VA disability pension benefit, effective January 1, 2011.  VA obtained the financial information needed to determine his annual countable income for the purpose of determining his VA disability pension rate since November 1, 2011.  

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § §3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

Payments of any kind and from any source is counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  In this case, the Veteran has not alleged, nor does the evidence suggest, that he has excluded income for the purpose of determining his disability pension benefit.

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.  In this case, the Veteran has no dependents.  Since January 1, 2011, the Veteran is eligible for improved pension as his annual countable income was less than: $11,830 in 2011; $12,256 in 2012; $12,465 in 2013; and $12,652 in 2014.  In that regard, his only source of income is in the form of retirement benefits from the SSA.

Historically, in February 2010, the PMC issued a decision reducing the Veteran's disability pension benefit based on countable annual income from the SSA of $8484 from June 1, 2008, and $8976 from December 1, 2008.  His monthly pension benefit was therefore reduced from $931 to $224 per month effective June 1, 2008, and from $985 to $ 237 per month effective December 1, 2008.

In a February 2010 notice letter, the Veteran was advised that the adjustment of his disability pension benefit had resulted in an overpayment of benefits to him by VA.  He was advised that he would be notified shortly of the exact amount of overpayment and that he would be provided with information about repayment.  He was advised that it is his responsibility to immediately notify VA of any changes in his income, dependency status, and net worth and that failure to do so may create an overpayment that would have to be repaid.  A VA Form 4107, Your Rights to Appeal Our Decision - Contested Claims, was enclosed, however, the Veteran did not appeal that decision.

In a letter dated February 19, 2009, the VA Debt Management Center (DMC) notified the Veteran that the change in his monthly pension benefit resulted in a $14,714 overpayment.  He was advised that the DMC planned to withhold his disability pension benefit payments, effective May 2010, until the amount overpaid was recouped.  The Veteran was advised of his rights to dispute the debt and to request a waiver and an oral hearing.  Payment instructions were enclosed.  The letter advised the Veteran that if he could not afford to have his entire benefit check withheld he should contact the DMC immediately to establish a reasonable payment schedule.  

No further correspondence was received from the Veteran until April 30, 2010, when he submitted a claim for nonservice-connected disability pension.  He indicated that he turned 65 years old one day prior and that he would like to receive full pension.  He denied having claimed or received disability benefits from the SSA.  With the exception of a $237 monthly payment from VA, he denied any other source of monthly income, to include from the SSA.  

In a December 2010 letter, VA notified the Veteran that it is his responsibility to advise VA about any changes in his earnings or dependency status.  

SSA data match showed that effective December 2010, the Veteran's monthly SSA retirement benefit remained $748.  

In April 2011, the PMC issued a decision in which the Veteran's VA disability pension award of $237 a month was maintained, effective January 1, 2011.  The Veteran was notified of that decision on April 15, 2011.  The letter explained that effective January 1, 2011, his monthly pension award remained unchanged.  His annual SSA income of $8,976 was the same amount that VA was previously counting.  The letter again advised the Veteran that it is his responsibility to immediately advise VA as to any change in his income, dependency status and net worth.  

In his April 2011 notice of disagreement, the Veteran questioned why his monthly VA disability pension benefit was only $237 a month.  He indicated that he had not received any income from the SSA.  Despite the fact that his notice of disagreement was in responding to the April 2011 decision on his April 2010 claim for nonservice-connected pension benefit, the Veteran stated that he still had not received an answer as to his April 2010 claim for full nonservice-connected disability pension.  

A July 2011 report of contact with the Veteran indicates that the Veteran continued to report that he had never received any income from SSA.  He was informed that a data match with SSA showed that he was receiving monthly benefits from the SSA.  He was advised that VA would call the SSA to verify whether he was actually receiving payments.  He was advised that if the SSA verified that he was receiving monthly payments that he would need to submit documentation from the SSA showing that he is not receiving payments before VA can stop counting his monthly SSA benefit as income for the purpose of determining the amount of his VA disability pension benefit.  

A July 2011 report of contact with the SSA indicates that the SSA verified that the Veteran was in receipt of monthly SSA benefits in the amounts of $707 effective April 2008, and $748 effective December 2008.  

An August 5, 2011 report of contact with the Veteran indicated that he seemed very confused after reviewing the July 2011 statement of the case and that he was not understanding the process.  A request for a possible fiduciary assignment was made

In his VA Form 9 dated August 7, 2011, the Veteran disagreed with the "denial of full pension."  He indicated that he was 66 years old, 100 percent disabled and unable to work, and that he had no source of income.  

In an August 8, 2011 statement, the Veteran indicated that he had been uninformed as to how VA pension benefits were determined.  He indicated that he spoke with an AMVETS service officer and that he now understands that there is an offset in his monthly pension benefit due to his receipt of SSA benefits.  He requested to withdraw his letter of disagreement and that his $237 monthly VA pension benefit continue, which he was agreeable with.  

In a statement and an additional VA Form 9 dated August 16, 2011, the Veteran indicated that he had not received the full $985 disability pension benefit since March 2010.  He reported that he had experienced financial hardship ever since.  Despite admitting to his receipt of monthly SSA benefits in his August 2011 statement, he again denied receipt of any benefit from the SSA.  He requested that he be awarded the full disability pension benefit and indicated that he wished to continue his appeal.  In a separate statement dated that same day, the Veteran clarified that he requests that his VA disability pension benefit go on and be paid at the $237 monthly rate since he now understands how his disability pension benefit is determined.  He stated that he made this very clear in his statement dated August 8, 2008.  He reiterated that he was agreeable to the $237 amount granted.  

In a letter dated September 7, 2011, the Veteran indicated that he still had not received his monthly disability pension benefit.  He stated that he was in dire need of his monthly benefit as he counted on it to get through each month.  

In a November 22, 2011 letter, the PMC notified the Veteran that his countable income claim had been withdrawn in accordance with his statement that he was satisfied with and understood the explanation given.  He was advised to notify VA immediately if he did not want to withdraw his claim so that it may be reinstated.  

On November 25, 2011, the Veteran indicated that he was not been paid the $985 monthly benefit for his disability pension in 2010 or 2011.  He stated that he had no income during that time.  He reiterated that he was not receiving any sort of income from the SSA or any other agency.  On November 26, 2011, he indicated that he would like to receive an amount greater than $237 a month for his disability pension benefit.  On December 1, 2011, the Veteran inquired as to why he had not received a VA disability pension benefit payment since 2009.  

In a December 2011 letter the Veteran was advised that a review of his account showed that he had not received a disability pension benefit payment since 2009 because he had a debt balance of $9,974.  On December 8, 2011, the PMC notified the Veteran that his appeal regarding his countable income for the purpose of determining his disability pension rate had been reinstated.  

In March 2012, the Veteran submitted a developed claim for VA disability pension, in which he indicated that he does receive monthly benefit payments of $775 from the SSA.

In December 2012, the Veteran was notified that his monthly pension rate was increased to $ 251 a month effective December 1, 2012, due to a cost of living adjustment.  The letter indicated that this amount was based on the Veteran's receipt of monthly payments in the amount of $787 from the SSA.  

In October 2013, the PMC notified the Veteran that a reduction in his monthly pension benefit was proposed.  In that regard, information received from the SSA indicated that he was receiving more in monthly SSA income than VA had been counting.  That information indicated that he had been receiving and increased monthly benefit from the SSA of $775 effective December 1, 2011, and $788 effective December 1, 2012.  As such, the PMC proposed to reduce his monthly VA disability pension benefit from $247 to $246 effective December 1, 2011, and from $251 to $250 effective December 1, 2012.  The Veteran was advised to provide official documentation from the SSA if the above information received from the SSA was incorrect.  Again, the Veteran failed to provide any documentation evidencing that he was not receiving monthly income from the SSA or that it was of a lesser amount.  

In April 2014, the PMC issued a decision in which the Veteran's disability pension benefit was adjusted due to a cost of living adjustment and information received from the SSA indicating that he received higher annual SSA income than VA had previously accounted for.  The Veteran was advised that information received from the SSA indicated that he received annual SSA income of $9,300 effective December 1, 2011; $9,456 effective December 1, 2012; and $9,600 effective December 1, 2013.  The Veteran's VA pension award was therefore reduced from $247 to $246 a month effective December 1, 2011; and from $251 to $250 a month effective December 1, 2012.  Due to a cost of living adjustment, it was increased to $254 a month effective December 1, 2013.   

Following careful review of the evidence of record and the Veteran's contentions, the Board finds that since January 1, 2011, the PMC has properly calculated the Veteran's countable income in order to assess his VA disability pension rate based on SSA data match findings and other verifying documents. 

As noted above, although the Veteran has repeatedly indicated that he is not and has never been in receipt of monthly SSA benefits, he has not provided documentation from the SSA to the effect that he has not received such benefits so that his VA pension benefit may be adjusted accordingly.  The Board acknowledges that the Veteran is competent to report whether he received monthly income in the form benefits from the SSA.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Nevertheless, VA has verified the Veteran's receipt of monthly income in the form of SSA benefits using SSA data match and by physically contacting the SSA to verify the Veteran's receipt of monthly income in the form of SSA benefits.  In addition, the Veteran seemed to admit to receiving monthly income benefits from the SSA in his August 2011 statement and March 2012 claim for disability pension.   As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511.  In light of the foregoing, while the Veteran is competent to report whether he has or has not received monthly income in the form of SSA retirement benefits, the Board finds his statements that he did not receive such benefits to be not credible and therefore entitled to no probative weight in deciding the claim.  The Board finds that SSA matching data and phone verification with the SSA to be more probative in that regard.    

Though the Veteran's disability pension benefit has been below the MARP of $11, 830 for 2011, $12,256 for 2012, $12,465 for 2013, and $12,625 for 2014, continuation of the prior reduction of the Veteran's disability pension benefit due to his unreported income is warranted.


In conclusion, the Board finds that the weight of the evidence is against the Veteran's claim for a higher disability pension benefit on the basis of his countable income.  In reaching this conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

The Veteran's countable income was properly calculated for purpose of determining his annual non-service connected disability pension benefit since January 1, 2011, and his claim for a higher disability pension benefit is denied.   



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


